                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MARK SANCHEZ and
PATRICK MARQUEZ,

       Plaintiffs,

v.                                                                 Civ. No. 11-1021 KG/SCY

DEREK WILLIAMS, et al.,

       Defendants.


 ORDER ADOPTING PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the County Defendants’ Motion to Dismiss for

Failure to Prosecute (Doc. 92) and the Village of Bosque Farms and Los Lunas Defendants’

Motion for Reconsideration (Doc. 91). On August 9, 2018, the Court referred this motion to

United States Magistrate Judge Steven C. Yarbrough for entry of proposed findings and a

recommended disposition. Doc 94.

       On November 9, 2018, Judge Yarbrough entered his Proposed Findings and

Recommended Disposition (PFRD). Doc. 97. Judge Yarbrough notified the parties that they had

14 days from the service of the PFRD to file any objections to the PFRD. Id. at 13. No party filed

objections to the PFRD. The failure to make timely objections to the PFRD waives appellate

review of both factual and legal questions. United States v. One Parcel of Real Property, 73 F.3d

1057, 1059 (10th Cir. 1996).

       Further, upon review of the PFRD, I concur with Judge Yarbrough’s findings and

recommendations. IT IS THEREFORE ORDERED that:
     1. the PFRD (Doc. 97) is adopted;

     2. the County Defendants’ Motion to Dismiss for Failure to Prosecute (Doc. 92) is

        GRANTED and all remaining claims against them are DISMISSED;

     3. the Bosque Farms and Los Lunas Defendants’ Motion for Reconsideration (Doc. 91)

        is DENIED; and

     4. all remaining claims against the Bosque Farms and Los Lunas Defendants’ are sua

        sponte DISMISSED pursuant to Rule 41(b).

IT IS SO ORDERED.



                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
